Exhibit 10.30

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

 

            AMENDMENT, dated June 13, 2001, by and between IVC INDUSTRIES, INC.,
a Delaware corporation (“Borrower”), and CONGRESS FINANCIAL CORPORATION, a
Delaware corporation (“Lender”).

 

 

W I T N E S S E T H :

 

 

                WHEREAS, Lender and Borrower have entered into financing
arrangements pursuant to which Lender may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Loan and Security
Agreement, dated October 16, 2000, between Lender and Borrower (as amended
hereby and as the same may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”, and together with
all agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto, as from time to time amended and
supplemented, collectively, the “Financing Agreements”).

 

                WHEREAS, Borrower has requested certain amendments to the Loan
Agreement and Lender is willing to agree to such amendments, subject to the
terms and condi­tions contained herein.

 

                WHEREAS, by this Amendment No. 1, Lender and Borrower desire and
intend to evidence such amendments.

 

                NOW THEREFORE, in consideration of the foregoing and the mutual
agreements and covenants contained herein, the parties hereto agree as follows:

 

1.                                         Definitions.

 

(a)

 

Additional Definitions. As used herein, the term “Amendment No. 1” shall mean
this Amendment No. 1 to Loan and Security Agreement by and among Lender,
Borrower, Guarantor and International Vitamin Overseas Sales Corp., as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation,
such definition.

 

 

1

--------------------------------------------------------------------------------


 

(b)

 

Interpretation.  For purposes of this Amendment No. 1, unless otherwise defined
herein, all terms used herein, including, but not limited to, those terms used
and/or defined in the recitals above, shall have the respective meanings
assigned to such terms in the Loan Agreement.

 

2.                                       Eurodollar Rate Loans. Notwithstanding
any provision of the Loan Agreement or any of the other Financing Agreements to
the contrary, from and after June 1, 2001:

 

(a)

 

Borrower shall not request and Lender shall not make any Eurodollar Rate Loans,
except that any Eurodollar Rate Loans outstanding as of May 31, 2001 shall
continue to be treated as Eurodollar Rate Loans until the end of the Interest
Period currently in effect for such Eurodollar Rate Loans;

 

 

 

(b)

 

the Interest Rate in respect of all Loans made on or after such date shall be
the Interest Rate applicable to Prime Rate Loans; and

 

 

 

(c)

 

Borrower shall not request that any Prime Rate Loans be converted to Eurodollar
Rate Loans and Lender shall not be obligated to convert any such Prime Rate
Loans to Eurodollar Rate Loans.

 

3.                                       Borrowing Base.  Section 1.6 of the
Loan Agreement is hereby amended by adding the following new sentence at the end
thereof:

 

                                                                “Notwithstanding
anything to the contrary contained in this Agreement or any of the other
Financing Agreements, commencing on May 1, 2001 and effective on the first day
of each and every month thereafter, the percentage set forth in clause (b)(i)
above shall be reduced by one (1%) percent, so that effective on May 1, 2001
such percentage in clause (b)(i) shall automatically and without further action
be reduced from sixty (60%) percent to fifty-nine (59%) percent and such
percentage shall thereafter continue to be so reduced by one (1%) percent as of
the first day of each month thereafter.  In the event that the percentage set
forth in clause (b)(ii) is applicable or the percentage applicable to Eligible
Inventory is otherwise reduced pursuant to Section 2.1(b) hereof, on and after
any date that such other or reduced percentage may be applicable, such
percentage shall be further reduced by one (1%) percent effective on the first
day of each and every month thereafter automatically and without further action
in the same manner as the percentage set forth in clause (b)(i) is to be
reduced.  Notwithstanding anything to the contrary contained in this Agreement
or in any of the other Financing Agreements, on each date when any such
reduction to such percentages

 

 

2

--------------------------------------------------------------------------------


 

as set forth above becomes effective, Borrower agrees absolutely and
unconditionally to automatically and without notice or demand make a payment in
respect of the Revolving Loans in an amount equal to the excess, if any, of the
aggregate amount of the Revolving Loans outstanding on such date over the amount
equal to the lesser of the Borrowing Base or the Revolving Loan Limit as set
forth in Section 2.1(a) as so reduced in immediately available funds. “

 

4.                                       Interest Rate.  Section 1.52 of the
Loan Agreement is hereby deleted in its entirety and the following substituted
therefor:

 

                                                                “1.52 “Interest
Rate” shall mean, from and after May 1, 2001:

 

                                                                (a)  Subject to
clause (b) below, as to Prime Rate Loans, a rate equal to three (3%) percent per
annum in excess of the Prime Rate.

 

                                                                (b)
Notwithstanding anything to the contrary contained in clause (a) above, the
Interest Rate shall mean, at Lender’s option, as to Prime Rate Loans, a rate
equal to five (5%) percent per annum in excess of the Prime Rate (i) for the
period (A) from and after the date of termination or non-renewal hereof until
Lender has received full and final payment of all Obligations (notwithstanding
entry of a judgement against Borrower) and (B) from and after the date of the
occurrence of an Event of Default for so long as such Event of Default
continuing, and (ii) on Loans to Borrower at any time outstanding in excess of
the Borrowing Base or the Revolving Loan Limit (whether or not such excess(es)
arise or are made with or without Lender’s knowledge or consent and whether made
before or after an Event of Default).”

 

5.                                       Letter of Credit Accommodations. 
Section 2.2(b) is hereby deleted in its entirety and the following substituted
therefor:

 

                                                                “(b)  In
addition to any charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations, on and after May 1, 2001,
Borrower shall pay to Lender a letter of credit fee at a rate equal to three and
one-quarter (3 1/4%) percent per annum on the daily outstanding balance of the
Letter of Credit Accommodations for the immediately preceding month (or part
thereof), payable in arrears as of the first day of each succeeding month,
except that Borrower shall pay to Lender such letter of credit fee, at Lender’s
option, upon notice to Borrower, at a rate equal to five and one-quarter (5
1/4%) percent per annum on such daily outstanding balance for: (i) the period
from and after the date of termination or non-renewal hereof until Lender has
received full and final payment of all Obligations (notwithstanding entry of a
judgment against Borrower) and (ii) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Lender.  Such letter of credit fee shall be
calculated on the basis of a three

 

 

3

--------------------------------------------------------------------------------


 

hundred sixty (360) day year and actual days elapsed and the obligation of
Borrower to pay such fee shall survive the termination or non-renewal of this
Agreement.”

 

6.                                       Special Availability Reserve.  Section
2 of the Loan Agreement is hereby amended by adding the following new Section
2.4 thereto:

 

                                                                “2.4 Special
Availability Reserve.  Without limiting any other rights or remedies of Lender
under this Agreement or any of the other Financing Agreements with respect to
the establishment of Reserves or otherwise, Lender may on the date hereof
establish a special Reserve permanently reducing the amount of Loans and Letter
of Credit Accommodations otherwise available to Borrower in an amount equal to
$500,000 (the “Special Availability Reserve”).  The term “Reserves” as used
herein shall include, without limitation, the Special Availability Reserve.”

 

7.                                       Inventory Appraisals.  Section 7.3(d)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

                                                                “(d) Borrower
shall, at its expense, on or before the date which is sixty (60) days from the
date of Amendment No. 1 and thereafter on or before the date which is the last
day of each succeeding three (3) month period, but at any time or times as
Lender may request on or after an Event of Default, deliver or cause to be
delivered to Lender written appraisals as to the Inventory in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender,
addressed to Lender and upon which Lender is expressly permitted to rely;”

 

8.                                       Equipment and Real Property
Appraisals.  Section 7.4(a) of the Loan Agreement is hereby deleted in its
entirety and the following is substituted therefor:

 

                                                                “(a) (i) upon
Lender’s request, Borrower shall, at its expense, no more than once in any
twelve (12) month period, but at any time or times as Lender may request on or
after an Event of Default, deliver or cause to be delivered to Lender written
appraisals as to the Equipment and/or the Real Property in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender,
addressed to Lender and upon which Lender is expressly permitted to rely and
(ii) in addition, and without limitation, to the appraisals required to be
delivered to Lender pursuant to clause (i) above, Borrower shall, at its
expense, on or before the date which is sixty (60) days from the date of
Amendment No. 1, deliver or cause to be delivered to Lender written appraisals
as to the Equipment and/or the Real Property in form, scope and methodology
acceptable to Lender and by an appraiser acceptable to Lender, addressed to
Lender and upon which Lender is expressly permitted to rely;”

 

 

4

--------------------------------------------------------------------------------


 

9.                                       Adjusted Tangible Net Worth.  Section
9.18 is hereby deleted in its entirety and the following substituted therefor:

 

                                                                “9.18 Adjusted
Tangible Net Worth.  Borrower shall maintain Adjusted Tangible Net Worth of not
less than the respective amount set forth below at all times during each period
indicated:

 

 

 

 

 

 

Minimum Adjusted

Tangible Net Worth

 

Month

 

 

From May 31, 2001 through and including July 31, 2001

 

$6,200,000

 

 

 

 

 

 

 

 

From August 1, 2001 through and including September 30, 2001

 

$5,400,000

 

 

 

 

 

 

 

 

From October 1, 2001 through and including January 31, 2002

 

$5,100,000

 

 

 

 

 

 

 

 

From February 1, 2002 and for each month thereafter

 

$5,000,000”

 

 

 

 

 

10.                               Real Property Collateral.  The first sentence
of Section 9.19 of the Loan Agreement is hereby amended by deleting the
reference to “January 31, 2001” and substituting “June 30, 2001” therefor.

 

11.                               Affirmative and Negative Covenants.  Section 9
of the Loan Agreement is hereby amended by adding the following new Section 9.22
thereto:

 

                                                         “9.22 Turnaround
Consultant.  On or before May 31, 2001, Borrower shall retain a consultant
acceptable to Lender on terms acceptable to Lender as to matters specified by
Lender, including, but not limited to, the evaluation of Borrower and the
formulation of a strategy for enhancing the business performance of Borrower.”

 

12.                               Default Waiver.

 

                                                                             
(a)     Subject to the terms and conditions set forth herein, Lender hereby
waives the Event of Default arising under Section 10.1(a) of the Loan Agreement
as a result of the failure of Borrower to maintain the Adjusted Tangible Net
Worth as required under Section 9.18 of the

 

 

5

--------------------------------------------------------------------------------


 

                                                         Loan Agreement through
the date immediately prior to the effectiveness of Amendment No. 1.

 

                                                                             
(b)     Lender has not waived, is not by this Amendment No. 1 waiving, and has
no intention of waiving any Event of Default which have or may have occurred on
or prior to the date hereof, whether or not continuing on the date hereof, or
which may occur after the date hereof (whether the same or similar to the Event
of Default referred to above or otherwise) and Lender specifically reserves all
of the rights and remedies available to Lender as a result of any such Events of
Default pursuant to the Loan Agreement, the other Financing Agreements,
applicable law or otherwise, other than the Event of Default specifically
referred to in Section 11(a) above.  The foregoing waiver shall not be construed
as a bar to or a waiver of any other or further Event of Default on any future
occasion, whether similar in kind or otherwise and shall not constitute a
waiver, express or implied, of any of the rights and remedies of Lender arising
under the terms of the Loan Agreement or any other Financing Agreements on any
future occasion or otherwise.

 

13.                               Extension of Time for Delivery of Certain
Post-Closing Items.  Section 1(e) of the letter agreement with respect to
Certain Post-Closing Items, dated October 16, 2000, between Lender and Borrower
is hereby amended by deleting the reference to “November 15, 2000” and
substituting “June 30, 2001” therefor.

 

14.                               Termination of Special Reserve Agreement.  The
Special Reserve Agreement, dated October 16, 2000, by and between Borrower and
Lender is hereby terminated and shall be of no further force and effect.

 

15.                               Amendment Fee.  In consideration of the
amendments set forth herein, Lender has charged the account of Borrower
maintained by Lender, an amendment fee in the aggregate amount of $50,000 which
fee was fully earned as of May 1, 2001 and shall constitute part of the
Obligations.

 

16.                               Additional Representations, Warranties and
Covenants.  Borrower represents, warrants and covenants with and to Lender as
follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, together with the representations, warranties and
covenants in the other Financing Agreements, being a continuing condition of the
making of Loans by Lender to Borrower:

 

                                                                             
(a)     no Event of Default exists or has occurred as of the date of this
Amendment No. 1 (after giving effect to the amendments to the

 

 

6

--------------------------------------------------------------------------------


 

                                                         Financing Agreements
and waivers made by this Amendment No. 1); and

 

                                                                             
(b)     this Amendment No. 1 has been duly executed and delivered by each of
Borrower, Guarantor and International Vitamin Overseas Sales Corp. and is in
full force and effect as of the date hereof and the agreements and obligations
of each of Borrower, Guarantor and International Vitamin Overseas Sales Corp.
contained herein constitute legal, valid and binding obligations of each of
Borrower, Guarantor and International Vitamin Overseas Sales Corp. enforceable
against each of them in accordance with their respective terms.

 

17.                               Conditions Precedent.  The effectiveness of
the amendments and consents contained herein shall be subject to the
satisfaction of each of the following, in a manner satisfactory to Lender and
its counsel:

 

                                                                             
(a)     Lender shall have received this Amendment No. 1 duly authorized,
executed and delivered by the parties hereto; and

 

                                                                             
(b)     no Event of Default, or event, act or condition which with notice or
passage of time or both would constitute an Event of Default, shall exist or
have occurred (after giving effect to the amendments to the Financing Agreements
and waivers made by this Amendment No. 1).

 

18.                               Effect of this Amendment.  Except as expressly
set forth herein, no other amendments, consents, changes, modifications or
waivers to the Financing Agreements are intended or implied, and in all other
respects the Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof and Borrower
shall not be entitled to any other or further amendment, consent or waiver by
virtue of the provisions of this Amendment No. 1 or with respect to the subject
matter of this Amendment No. 1.  To the extent of conflict between the terms of
this Amendment No. 1 and the other Financing Agreements, the terms of this
Amendment No. 1 shall control.  The Loan Agreement and this Amendment No. 1
shall be read and construed as one agreement.

 

19.                               Further Assurances.  The parties hereto shall
execute and deliver such additional documents and take such additional action as
may be necessary or desirable to effectuate the provisions and purposes of this
Amendment No. 1.

 

20.                               Governing Law.  The validity, interpretation
and enforcement of this Amendment No. 1 and the other Financing Agreements and
any dispute arising out of the relationship between the parties hereto whether
in contract, tort, equity or otherwise, shall be governed

 

 

7

--------------------------------------------------------------------------------


 

               by the internal laws of the State of New York (without giving
effect to principles of conflicts of laws).

 

21.                               Binding Effect.  This Amendment No. 1 shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

22.                               Headings.  The headings listed herein are for
convenience only and do not constitute matters to be construed in interpreting
this Amendment No. 1.

 

23.                               Counterparts.  This Amendment No. 1 may be
executed in any number of counterparts, but all of such counterparts shall
together constitute but one and the same agreement.  In making proof of this
Amendment No. 1, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.  Delivery of an
executed counterpart of this Amendment No. 1 by telefacsimile shall have the
same force and effect as delivery of an original executed counterpart of this
Amendment No. 1.  Any party delivering an executed counterpart of this Amendment
No. 1 by telefacsimile also shall deliver an original executed counterpart of
this Amendment No. 1, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment No. 1 as to such party or any other party.

 

 

8

--------------------------------------------------------------------------------


 

               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered by their authorized officers as of the
day and year first above written.

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Martin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IVC INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ E. Joseph Edell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HALL LABORATORIES LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Lederman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERNATIONAL VITAMIN OVERSEAS SALES CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Joseph Edell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------